DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures are not clear and lines are not straight, black, and bold and the handwritten description is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Reinmuth (U.S. Pub. No. 2012/0248931) teaches a micromechanical component wherein it has printed conductors which extend in particular along the springs situated there beneath to contact actuator electrodes. 
Reinmuth does not teach the structure of the micro-electromechanical system wherein a first beam has an insulator extending from the fixed portion, and a conductor extends from the fixed portion and surrounds a portion of the insulator, and a second conductor arranged adjacent to the top surface of the conductor that is extended from the fixed portion and extends parallel with the insulator away from the fixed portion.
Starzynski (U.S. Pub. No. 2011/0239440) teaches a method for making a sensitive resonating beam accelerometer, wherein Starzynski does not teach the structure of the micro-electromechanical system wherein a first beam has an insulator extending from the fixed portion, and a conductor extends from the fixed portion and surrounds a portion of the insulator, and a second conductor arranged adjacent to the top surface of the conductor that is extended from the fixed portion and extends parallel with the insulator away from the fixed portion.
Yoshida (U.S. Pub. No. 2019/0214542) teaches a first insulator may be arranged at the opposite side from the inner conductor as viewed from the first piezoelectric material, or may be interposed between the inner conductor and the first piezoelectric material. Yoshida does not teach the structure of the current application and the details wherein Yoshida does not teach does not teach the structure of the micro-electromechanical system wherein a first beam has an insulator extending from the fixed portion, and a conductor extends from the fixed portion and surrounds a portion of the insulator, and a second conductor arranged adjacent to the top surface of the conductor that is extended from the fixed portion and extends parallel with the insulator away from the fixed portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (U.S. Pub. No. 2009/0243005) teaches a semiconductor physical quantity sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691